In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), entered March 24, 2003, which, upon a jury verdict in favor of the defendant and against her, dismissed the complaint.
*686Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action to recover damages for injuries she allegedly sustained when she fell down a staircase at a subway station in Brooklyn. She alleged that the defendant was negligent in failing to have an intermediate handrail on the staircase.
A jury verdict will only be overturned upon a finding that the jury could not have reached the verdict on any fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]; Corey v Powell, 53 AD2d 924 [1976]). Here, the jury heard no testimony that the plaintiff would have been able to recover her footing if the missing center handrail had been present. Absent such proof, the jury rationally concluded that the defendant’s claimed negligence in failing to provide a center aisle handrail was not the proximate cause of plaintiffs injury (see Hyman v Queens County Bancorp., 307 AD2d 984 [2003], affd 3 NY3d 743 [2004]). Ritter, J.P., Goldstein, Smith and Lifson, JJ., concur.